ORDER

PER CURIAM.
Timothy L. Henke (“Movant”) appeals from the judgment of the Circuit Court of Warren County denying his Rule 29.151 motion for post-conviction relief. In his appeal, Movant contends that the trial court erred when it failed to find that Movant’s trial counsel rendered ineffective assistance of counsel. Movant specifically contends that trial counsel was ineffective for failing to (1) call as a witness Judge Sutherland, who presided over Movant’s arraignment, to testify at trial about injuries to Movant’s mouth he observed during Movant’s arraignment and (2) move for a change of judge in order to obtain a trial judge other than Judge Sutherland. Mov-ant claims Judge Sutherland’s testimony corroborated his assertion that he was assaulted by the police and acted in self-defense.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. Helmig v. State, 42 S.W.3d 658, 665-66 (Mo.App. E.D.2001). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).

. All rule references are to Mo. Rules Civ. Pro 2004 unless otherwise indicated.